***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
 ROBERT DOYLE v. UNIVERSAL UNDERWRITERS
          INSURANCE COMPANY
                 (AC 39253)
                    Alvord, Prescott and Mihalakos, Js.

                                  Syllabus

The plaintiff, who suffered injuries when his automobile collided with a
   vehicle driven by N, sought to recover damages for underinsured motor-
   ist benefits allegedly due under an automobile insurance policy that the
   defendant insurance company had issued to the plaintiff. At the time
   of the accident, N had an automobile insurance policy with a liability
   limit of $100,000. The plaintiff brought a negligence action against N,
   which was submitted to binding arbitration before an arbitrator, who
   found that the plaintiff had sustained fair, just and reasonable damages
   in the amount of $105,924. In accordance with that award, N’s insurance
   company paid the plaintiff $100,000, which represented the limits of N’s
   policy. The plaintiff thereafter brought this action against the defendant,
   alleging that because his actual damages resulting from the collision
   exceeded the $100,000 limit of N’s liability coverage, which had been
   exhausted, he was entitled to recover the cost of certain medical care
   that he claimed he would incur in the future. The trial court granted
   the defendant’s motion for summary judgment on the ground of collateral
   estoppel and rendered judgment thereon for the plaintiff in the amount
   of $5924, from which the plaintiff appealed to this court. He claimed
   that the trial court improperly rendered summary judgment because the
   doctrine of collateral estoppel did not bar him from relitigating the
   amount of damages that was awarded to him in the arbitration proceed-
   ing. Held that the trial court properly rendered summary judgment on
   the ground of collateral estoppel; the issue of the amount of damages
   to which the plaintiff was legally entitled was fully and fairly litigated,
   and actually and necessarily decided in the prior binding arbitration
   proceeding in which the plaintiff fully participated, and that issue was
   identical to the issue of damages in the form of underinsured motorist
   benefits sought in the present case, as the plaintiff conceded that the
   nature and extent of the damages he claimed against N in the arbitration
   proceeding were, in essence, the same as those he claimed against the
   defendant, and that the coverage under his insurance contract with the
   defendant was limited to the damages caused by N to the extent of the
   defendant’s coverage, and no more.
        Argued October 18—officially released December 26, 2017

                            Procedural History

  Action to recover damages for underinsured motorist
benefits allegedly due under a policy of automobile
insurance issued by the defendant, and for other relief,
brought to the Superior Court in the judicial district
of Middlesex, where the court, Vitale, J., granted the
defendant’s motion for summary judgment and ren-
dered judgment thereon, from which the plaintiff
appealed to this court. Affirmed.
   David A. Zipfel, for the appellant (plaintiff).
   Robert E. Koosa, for the appellee (defendant).
                           Opinion

   ALVORD, J. The plaintiff, Robert Doyle, appeals from
the summary judgment rendered by the trial court in
his favor1 in the amount of $5924 in this action to recover
underinsured motorist benefits under an automobile
insurance policy issued by the defendant, Universal
Underwriters Insurance Company (Universal). The
plaintiff suffered injuries in a collision between his auto-
mobile and that of an underinsured motorist, Neil Nil-
son. On appeal, the plaintiff claims that the court
improperly determined that he was collaterally
estopped from relitigating the amount of damages
awarded to him in binding arbitration with Nilson. We
disagree and, accordingly, affirm the judgment of the
trial court.
   The record reveals the following undisputed facts
and procedural history.2 On or about November 3, 2010,
the plaintiff was involved in a multicar motor vehicle
accident. On January 3, 2011, the plaintiff filed an action
in Superior Court against Nilson, the driver of one of the
other vehicles involved in the accident. In an amended
complaint dated September 26, 2012, the plaintiff
alleged that, as a result of Nilson’s negligence, he suf-
fered injuries, including, inter alia, a scapular fracture of
the left shoulder, a left shoulder internal derangement,
a rib fracture, a closed head injury, and nerve damage
to his left arm, hand, and wrist. He further alleged that
he had ‘‘incurred and will incur in the future, consider-
able expenses for hospital, doctor and medical care
treatment, X rays, medicines and medical supplies, all
to his financial detriment.’’ In discovery, the plaintiff
produced medical records and bills generated from
medical treatment he sought with, inter alia, Dr. Andrew
Caputo. The documents produced indicated that the
plaintiff last consulted on or about March 22, 2011, with
a medical provider for injuries sustained in the motor
vehicle accident.
   The plaintiff and Nilson agreed to submit the matter,
including the issues of liability and damages, to binding
arbitration and executed an arbitration agreement
dated December 4, 2012. Under the terms of that
agreement, the parties stipulated that the plaintiff’s
recovery from Nilson would be limited to a low of
$0 and a high of $100,000, which number represented
exhaustion of Nilson’s automobile insurance policy lim-
its. The parties agreed not to communicate the high-
low parameters to the arbitrator.
  On January 28, 2013, the arbitrator, Attorney Richard
C. Tynan, held a hearing, during which the plaintiff
presented evidence and testimony from witnesses
regarding the ‘‘nature and extent of his damages—both
economic and noneconomic.’’ The plaintiff presented
evidence that he might need future medical treatment,
including surgery, as a result of the accident. The plain-
tiff did not refrain from presenting any evidence per-
taining to his damages claim. On March 6, 2013, Attorney
Tynan issued an award in which he found that the
plaintiff had ‘‘sustained his burden of proving that he
is entitled to fair, just and reasonable damages for those
injuries he sustained through the negligence of the
defendant, Neil Nilson.’’ Attorney Tynan awarded the
plaintiff the entirety of his claimed economic damages,
$15,924, and noneconomic damages in the amount of
$90,000, for a total award of $105,924. The parties exe-
cuted a settlement and release agreement, and Nilson’s
insurance company paid the plaintiff $100,000, repre-
senting the limits of Nilson’s policy.
   The plaintiff thereafter filed the present action
against Universal, his automobile insurance carrier,
claiming that Nilson was underinsured at the time of
the accident. In this action, the plaintiff again claims
that he has suffered injuries as a result of Nilson’s
negligence and that he ‘‘has incurred and will incur in
the future, considerable expenses for hospital, doctor
and medical care treatment, X rays, medicines and med-
ical supplies, all to his financial detriment.’’ The nature
and extent of the damages the plaintiff claims in the
present action are ‘‘in essence, the same’’ as the nature
and extent of the damages he claimed in his action
against Nilson. The plaintiff did not elect to undergo
surgery as a result of the accident, and he has not
received any medical treatment or incurred any addi-
tional medical expenses since March 22, 2011. On
December 1, 2015, Universal filed a motion for summary
judgment on the ground of collateral estoppel, which
the court granted; see footnote 1 of this opinion; on
May 11, 2016. This appeal followed.
   Before addressing the plaintiff’s claim, we note the
applicable standard of review. ‘‘Practice Book [§ 17-
49] provides that summary judgment shall be rendered
forthwith if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. . . . In deciding a motion
for summary judgment, the trial court must view the
evidence in the light most favorable to the nonmoving
party. . . . The party seeking summary judgment has
the burden of showing the absence of any genuine issue
[of] material facts which, under applicable principles
of substantive law, entitle him to a judgment as a matter
of law . . . and the party opposing such a motion must
provide an evidentiary foundation to demonstrate the
existence of a genuine issue of material fact. . . . [T]he
scope of our review of the trial court’s decision to
grant the [defendant’s] motion for summary judgment
is plenary.’’ (Internal quotation marks omitted.) Mier-
zejewski v. Brownell, 152 Conn. App. 69, 78–79, 97 A.3d
61 (2014). Additionally, the applicability of the doctrine
of collateral estoppel presents a question of law, over
which this court’s review is also plenary. State v. Bacon
Construction Co., 160 Conn. App. 75, 85, 124 A.3d 941,
cert. denied, 319 Conn. 953, 125 A.3d 532 (2015).
  On appeal, the plaintiff claims that the trial court
erred in granting summary judgment because it improp-
erly concluded that the doctrine of collateral estoppel
barred him from relitigating in this action against Uni-
versal the amount of damages awarded to him by Attor-
ney Tynan in the prior arbitration proceeding. We
disagree.
   We first set forth the general applicable law of collat-
eral estoppel. ‘‘[C]ollateral estoppel precludes a party
from relitigating issues and facts actually and necessar-
ily determined in an earlier proceeding between the
same parties or those in privity with them upon a differ-
ent claim. . . . An issue is actually litigated if it is prop-
erly raised in the pleadings or otherwise, submitted for
determination, and in fact determined. . . . An issue
is necessarily determined if, in the absence of a determi-
nation of the issue, the judgment could not have been
validly rendered. . . . To assert successfully the doc-
trine of issue preclusion, therefore, a party must estab-
lish that the issue sought to be foreclosed actually was
litigated and determined in the prior action between
the parties or their privies, and that the determination
was essential to the decision in the prior case.’’ (Internal
quotation marks omitted.) Doran v. First Connecticut
Capital, LLC, 143 Conn. App. 318, 321, 70 A.3d 1081,
cert. denied, 310 Conn. 917, 76 A.3d 632 (2013). ‘‘For
collateral estoppel to apply, the issue concerning which
relitigation is sought to be estopped must be identical
to the issue decided in the prior proceeding.’’ (Internal
quotation marks omitted.) Pollansky v. Pollansky, 162
Conn. App. 635, 651, 133 A.3d 167 (2016).
   Under Connecticut law, mutuality of parties is not a
prerequisite to the invocation of collateral estoppel. Id.,
652–53; see also Aetna Casualty & Surety Co. v. Jones,
220 Conn. 285, 299–303, 596 A.2d 414 (1991). Addition-
ally, collateral estoppel ‘‘may be invoked offensively,
in support of a party’s affirmative claim against his
opponent, or defensively, in opposition to his oppo-
nent’s affirmative claim against him. . . . [Defensive
collateral estoppel] occurs when a defendant in a sec-
ond action seeks to prevent a plaintiff from relitigating
an issue that the plaintiff had previously litigated in
another action against the same defendant or a different
party. . . . It is well established that privity is not
required in the context of the defensive use of collateral
estoppel . . . .’’3 (Internal quotation marks omitted.)
Girolametti v. Michael Horton Associates, Inc., 173
Conn. App. 630, 656, 164 A.3d 731, cert. granted on
other grounds, 327 Conn. 963, 964, 965, 966,         A.3d
     (2017).
   ‘‘[O]rdinarily a factual determination made in final
and binding arbitration is entitled to preclusive effect.’’
(Internal quotation marks omitted.) Marques v. Allstate
Ins. Co., 140 Conn. App. 335, 340, 58 A.3d 393 (2013);
see also Genovese v. Gallo Wine Merchants, Inc., 226
Conn. 475, 483, 628 A.2d 946 (1993).4 Thus, a court
properly may grant summary judgment on the ground
that the plaintiff’s claims are barred by the doctrine of
collateral estoppel on the basis of a prior arbitration
award. See, e.g., Burton v. Stamford, 127 Conn. App.
651, 653, 18 A.3d 590, cert. denied, 301 Conn. 915, 19
A.3d 1261 (2011).
   We also briefly set forth the underinsured motorist
statutory and regulatory scheme, pursuant to which
‘‘[a]n insurance company shall be obligated to make
payment to its insured up to the limits of the policy’s
uninsured and underinsured motorist coverage after
the limits of liability under all bodily injury liability
bonds or insurance policies applicable at the time of
the accident have been exhausted by payment of judg-
ments or settlements . . . .’’ General Statutes § 38a-
336 (b). ‘‘The limit of the insurer’s liability may not be
less than the applicable limits for bodily injury liability
specified in subsection (a) of section 14-112 of the gen-
eral statutes [currently $20,000], except that the policy
may provide for the reduction of limits to the extent
that damages have been (A) paid by or on behalf of
any person responsible for the injury . . . .’’ (Emphasis
omitted; internal quotation marks omitted.) Guarino v.
Allstate Property & Casualty Ins. Co., 315 Conn. 249,
254–55, 105 A.3d 878 (2015); see also Regs., Conn. State
Agencies § 38a-334-6 (d) (1) (A).
   ‘‘[T]he purpose of underinsured motorist coverage is
to protect the [insured] from suffering an inadequately
compensated injury caused by an accident with an inad-
equately insured automobile. . . . Application of
§ 38a-336 involves two separate inquiries. First, it must
be determined whether the tortfeasor’s vehicle is an
‘underinsured vehicle’ within the meaning of the statute.
Second, after this determination is made and underin-
sured motorist coverage is found to be applicable, the
finder of fact calculates the amount of the award to be
paid the victim.’’ (Citation omitted; internal quotation
marks omitted.) Doyle v. Metropolitan Property &
Casualty Ins. Co., 252 Conn. 79, 84, 743 A.2d 156 (1999).
   In the present case, the plaintiff fully and fairly liti-
gated the amount of his damages during the arbitration
proceeding. The issue of the plaintiff’s damages was
plainly raised in the pleadings and submitted to the
arbitrator for determination. The plaintiff’s amended
complaint alleged that he suffered injuries as a result
of Nilson’s negligence and that he had incurred medical
expenses and expected to incur future medical
expenses. The arbitration agreement indicated that the
parties were submitting to binding arbitration to resolve
‘‘the issues of liability and damages as the same were
presented in the previously identified civil lawsuit.’’ A
review of the arbitrator’s decision reveals that Attorney
Tynan reviewed, inter alia, the transcript of the plain-
tiff’s deposition and the videotape of Dr. Caputo’s depo-
sition. He also heard the testimony of the plaintiff and
others, and reviewed the medical bills submitted by the
plaintiff. The plaintiff concedes that he did not refrain
from presenting any evidence pertaining to his damages
claim and that he presented evidence that he might
need future medical treatment, including surgery, as a
result of the accident. Moreover, the plaintiff has not
received any medical treatment or incurred any addi-
tional medical expenses since March 22, 2011, which
was long before the arbitration proceeding commenced.
   The issue of the plaintiff’s damages was likewise
clearly determined in the arbitration. Attorney Tynan
found that the plaintiff had sustained fair, just and rea-
sonable damages in the amount of $105,924, which
included the entirety of the plaintiff’s claimed economic
damages, $15,924, and noneconomic damages in the
amount of $90,000. Moreover, the plaintiff concedes
that the ‘‘nature and extent’’ of the damages claimed
against Nilson are ‘‘in essence, the same’’ as those
claimed against Universal in this action. The plaintiff
further concedes that the ‘‘coverage in the parties’ con-
tract is limited to the damages caused by the tortfeasor
(the carrier stands in the shoes of the tortfeasor to the
extent of its coverage and no more) . . . .’’ Accord-
ingly, the issues are identical for purposes of collat-
eral estoppel.5
   This court has previously held, under similar facts,
that an injured party’s underinsured motorist benefits
claim was barred by the doctrine of collateral estoppel.
Marques v. Allstate Ins. Co., supra, 140 Conn. App. 342.
In Marques, the plaintiff was injured in a motor vehicle
accident and subsequently brought a negligence action
against the driver of the other vehicle. Id., 337. The
parties agreed to submit the matter to binding arbitra-
tion and executed a ‘‘ ‘confidential high/low award
range arbitration agreement,’ ’’ which was not to be
disclosed to the arbitrator. Id., 337 and n.2. After holding
a hearing, the arbitrator found that the sum of $20,000
constituted ‘‘ ‘fair, just and reasonable compensation
for the plaintiff’s damages,’ ’’ which was equal to the
limit of liability insurance coverage under the tortfea-
sor’s automobile insurance policy. Id., 337–38. The
defendant, who was both the tortfeasor’s and the plain-
tiff’s automobile insurance carrier, paid the plaintiff
$20,000. Id. The plaintiff thereafter commenced an
action against the defendant seeking underinsured
motorist benefits under his automobile insurance pol-
icy, claiming that his actual damages exceeded the
$20,000 limit of the tortfeasor’s policy and that the tort-
feasor’s policy had been exhausted. Id., 338. The defen-
dant filed a motion for summary judgment on the
ground of collateral estoppel, which the court
granted. Id.
   This court affirmed the judgment of the trial court
and held that ‘‘[b]ecause the issue of the plaintiff’s total
compensatory damages resulting from the collision
‘was actually litigated and necessarily determined’ . . .
in the binding arbitration hearing in his prior action
against [the tortfeasor], where the amount of such dam-
ages was found to be exactly $20,000—an amount pre-
cisely equal to, and thus not exceeding, the limit of
liability coverage under [the tortfeasor’s] automobile
insurance policy—the defendant properly raised the
doctrine of collateral estoppel defensively to prevent
the plaintiff from relitigating that issue in this case.’’
(Citation omitted.) Id., 341. The court further explained
that because the amount of the plaintiff’s total damages
did not exceed the limit of the tortfeasor’s policy, the
tortfeasor was not an underinsured operator. Id., 341–
42. Accordingly, the plaintiff was not entitled to recover
underinsured motorist benefits from the defendant.
Id., 342.
   According to the plaintiff in the present case,
Marques is inapplicable because it addresses only the
doctrine of exhaustion.6 The plaintiff emphasizes that
the arbitration award in Marques did not exceed the
limit of the tortfeasor’s coverage and, thus, the plaintiff
could not satisfy the condition precedent to an underin-
sured motorist benefits claim. Recognizing that
Marques involved a determination that the tortfeasor
was not underinsured based on the amount of damages
awarded by the arbitrator, we nevertheless find its dis-
cussion of collateral estoppel relevant to the present
case. Here, as in Marques, the issue raised—the amount
of damages to which the plaintiff was legally entitled—
had been ‘‘actually litigated and necessarily deter-
mined’’ in the binding arbitration hearing. Accordingly,
collateral estoppel bars the plaintiff, as it did in
Marques, from relitigating that issue.7
   Moreover, although our appellate courts are not
bound to follow the decisions of the trial court, we find
instructive the well reasoned Superior Court decisions,
which have concluded that collateral estoppel bars relit-
igation of damages in an underinsured motorist action
where a previous arbitration award has exceeded the
limit of the tortfeasor’s coverage. As the trial court in
the present action noted, courts faced with such claims
have rendered summary judgment in the plaintiff’s
favor, awarded the difference between the arbitration
award and the amount of the tortfeasor’s coverage as
damages, and otherwise collaterally estopped further
action. See, e.g., Zhuta v. Brewer, Superior Court, judi-
cial district of Waterbury, Docket No. UWYCV-12-
6013992 (December 17, 2014) (Zemetis, J.) (59 Conn.
L. Rptr. 497) (granting summary judgment after con-
cluding that arbitrator’s determination of damages in
action against underinsured tortfeasor had preclusive
effect in action by injured party seeking underinsured
motorist benefits from his insurer, entering judgment
for plaintiff in the amount of difference between arbitra-
tor’s award and amount of the underinsured’s cover-
age); see also Siwek v. Metropolitan Property &
Casualty Ins. Co., Superior Court, judicial district of
New Haven, Docket No. CV-11-6017752 (February 22,
2012) (Blue, J.) (53 Conn. L. Rptr. 501) (same); Dressel
v. Travelers Property & Casualty Co., Superior Court,
judicial district of Waterbury, Docket No. CV-08-
5009763S (June 30, 2009) (Brunetti, J.) (same).8
   We conclude that the court properly rendered sum-
mary judgment on the ground that the plaintiff is collat-
erally estopped from relitigating the issue of the amount
of damages he sustained as a result of the motor vehicle
accident.9 The issue of the amount of the plaintiff’s fair,
just and reasonable damages was actually and necessar-
ily decided in the prior voluntary and binding arbitration
proceeding in which the plaintiff fully participated, and
is identical to the issue of damages in the form of under-
insured motorist benefits sought in the present action.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Although the defendant, Universal Underwriters Insurance Company,
moved for summary judgment, it acknowledged in its motion that it was
responsible for a monetary sum due the plaintiff. Accordingly, it requested
that the court render judgment in favor of the plaintiff in the amount of
$5924, which represented the difference between the arbitration award in
the amount of $105,924, and the $100,000 policy limit that the tortfeasor’s
insurer had already paid the plaintiff.
   2
     The parties filed a joint statement of material facts that are not in dispute,
which the court incorporated in full into its memorandum of decision.
   3
     In the present case, Universal invokes collateral estoppel defensively.
Thus, no further discussion of privity is warranted. See Marques v. Allstate
Ins. Co., 140 Conn. App. 335, 341 n.5, 58 A.3d 393 (2013).
   4
     Our Supreme Court has identified particular circumstances in which an
arbitration decision is not afforded preclusive effect; however, this case
does not involve any such circumstances. See Marques v. Allstate Ins. Co.,
supra, 140 Conn. App. 340 n.4.
   5
     The plaintiff devotes much of his briefing to his argument that it is
inequitable for a defendant insurer to have the option to choose when to
invoke collateral estoppel because the plaintiff does not acquire such a
choice and cannot assert collateral estoppel offensively. As our appellate
courts have previously noted, the ‘‘ ‘crowning consideration’ in collateral
estoppel cases . . . [is] that the interest of the party to be precluded must
have been sufficiently represented in the prior action so that the application
of collateral estoppel is not inequitable.’’ Mazziotti v. Allstate Ins. Co.,
240 Conn. 799, 818, 695 A.2d 1010 (1997); id. (concluding that trial court
improperly invoked doctrine of collateral estoppel against defendant insurer
where defendant insurer was not in privity with tortfeasor’s insurer and
explaining that ‘‘[a] trial in which one party contests a claim against another
should be held to estop a third person only when it is realistic to say that
the third person was fully protected in the first trial’’). Where a plaintiff has
fully and fairly litigated an issue in a prior proceeding, the mere fact that
the defendant insurer in a second action, who was neither a party to nor
in privity with a party to the first action, may elect to invoke collateral
estoppel does not render the doctrine’s application unfair. See Murphy v.
Metropolitan Property & Casualty Ins. Co., Superior Court, judicial district
of Middlesex, Docket No. CV-07-5003333 (June 30, 2009) (Burgdorff, J.) (48
Conn. L. Rptr. 179).
   6
     The plaintiff claims that because he has exhausted the limits of Nilson’s
policy, he may pursue his contractual right to underinsured motorist benefits.
He claims that Universal ‘‘asserts the doctrine of collateral estoppel to, in
effect, rewrite the parties’ contract,’’ and further claims that Universal ‘‘has
not asserted any defense to the action sounding in the contract.’’ The plain-
tiff’s contentions do not prevent the application of collateral estoppel in
the present case. We note that our Supreme Court has recognized the ‘‘hybrid
nature of underinsured motorist coverage’’; Haynes v. Yale-New Haven
Hospital, 243 Conn. 17, 26 n.9, 699 A.2d 964 (1997); and stated that ‘‘underin-
sured motorist benefits are sui generis. They are contractual, but they depend
on principles of tort liability and damages.’’ Id., 24. Moreover, as the trial
court observed in its memorandum of decision, ‘‘the fact that a contract is
the basis for an action does not exempt it from application of collateral
estoppel.’’ See Pollansky v. Pollansky, supra, 162 Conn. App. 649–54.
   7
     The plaintiff further claims that collateral estoppel should not apply
because ‘‘neither party to the arbitration intended it to be binding beyond
the policy limit of $100,000.’’ He claims that because the arbitrator’s decision
was not enforceable, it is not a final decision, and therefore cannot bar
further action. We disagree. Collateral estoppel ‘‘precludes a party from
relitigating issues and facts actually and necessarily determined in an earlier
proceeding . . . .’’ (Emphasis added; internal quotation marks omitted.)
Doran v. First Connecticut Capital, LLC, supra, 143 Conn. App. 321. The
issue determined in the earlier arbitration was the amount of damages the
plaintiff sustained as a result of Nilson’s negligence, which the plaintiff
concedes is the measure of damages in the present case. The plaintiff’s and
Nilson’s agreement to confidential high-low parameters, which was not
known to the arbitrator, does not disturb the arbitrator’s finding on the
issue of the ‘‘fair, just and reasonable damages’’ the plaintiff was entitled
to ‘‘for those injuries he sustained through the negligence’’ of Nilson.
   8
     The plaintiff does not address the Superior Court decisions relied on by
the trial court in its memorandum of decision and by Universal in its briefing
on appeal. The plaintiff cites only two cases, both from other jurisdictions,
in support of his position that collateral estoppel does not apply under the
present circumstances. In Detroit Automobile Inter-Ins. Exchange v. Kurak,
81 Mich. App. 217, 218–19, 265 N.W.2d 86 (1978), the Michigan Court of
Appeals held that when an insured is covered by more than one insurance
policy and recovers an award in arbitration within the limits of one policy,
he may still demand arbitration under the other policies for the same claim,
provided that he is compensated only once for any damage suffered. Kurak
involved ‘‘stacking’’ of insurance policies, as the insured in that case had
coverage under two contracts of insurance. Id., 219. ‘‘Stacking’’ is prohibited
in Connecticut. See General Statutes § 38a-336 (d); Stott v. Peerless Ins. Co.,
137 Conn. App. 373, 379, 47 A.3d 965 (2012). Kurak is further distinguishable
in that the court concluded that collateral estoppel did not apply because
the mutuality requirement had not been met. Id., 220 n.4. Under Connecticut
law, however, mutuality of parties is not required to invoke collateral estop-
pel. Aetna Casualty & Surety Co. v. Jones, supra, 220 Conn. 300.
   In the second case cited by the plaintiff, State Farm Mutual Automobile
Ins. Co. v. Amirpanahi, 50 Wn. App. 869, 872, 751 P.2d 329, cert. denied,
111 Wn. 2d 1012 (1988), the injured party entered into arbitration with the
tortfeasor and the tortfeasor’s insurer. The arbitration agreement contained
a restriction capping the arbitrator’s authority to award damages at $50,000,
and the arbitrator exceeded his authority and entered an award for
$64,763.42. Id., 871. The court concluded that the issues were not clearly
identical, and stated that ‘‘[t]he arbitration did not determine [the injured
parties’] total damages because of the limitation in the submission’’ to the
arbitrator. Id., 872. The court explained that an issue may be relitigated
‘‘where there are differences in the quality or extensiveness of the procedures
followed in the two forums or where there are differences in the allocation
of jurisdiction between them.’’ Id., 872–73. The court also considered its
holding to be in accordance with Kurak; id., 873; despite Kurak’s having
involved an injured party’s insurance coverage under multiple policies rather
than a claim for underinsured motorist benefits. We find neither Kurak nor
Amirpanahi persuasive.
   9
     In light of this conclusion, we need not address Universal’s contention
that permitting the plaintiff to recover insurance benefits in this action
would constitute an impermissible double recovery.